Case 5:20-cv-00042-TES Document 1-2 Filed 02/03/20 Page 1 of 3

 

SY17-18

 

10th Grade 504/Monitor List

504 Students with Accommodations
First Name |Last Name T S i6 17 {8 10}11}12}13|14/15/)16/17/18

x x |did not books 16-17
Time to re before

Check Notebook

 

 

1 Small Group Testing 10 Initiate/redirect to tesk
2 Extended Time Assmnt 11 Word Proc. for long assigmts
3 Read Aloud Testing 12 Extended Time. Assignmt
4 Frequent Breaks STD Test 13 Extended time for lengthy assignmt
5 Preferential Seating 14 Provide notes
6 Verbal & Written Directions 15 xtra set of books at home
7 Repeat/ Simplify Directions 16 Audio books
8 Check freq. for under. 17 Medical
S Breakdown large tasks 18 Other
Monitor List:

 

 

First Name |Last Name

Areas Weak In

   

 

Harrington ADHD, ODD but not acc. at this time

  

 

 

CONFIDENTIAL EDUCATIONAL RECORDS

GMC036
Case 5:20-cv-00042-TES Document 1-2 Filed 02/03/20 Page 2 of 3

SY18-19 11th Grade 504/Monitor List 1/13/2020

504 Students with Accommodations
First Name |Last Name T 5 {6 {7 |8 10}/11/12}13)}14|15}16]17)}138
x XI] XEX

 

1 Small Group Testing 10 Initiate/redirect to task
2 Extended Time Assmnt 11 Word Proc. for long assigmts
3 Read Aloud Testing 12 Extended Time Assignmt
4 Frequent Breaks STD Test 13 Extended time for lengthy assignmt
5 Preferential Seating 14 Provide notes
6 Verbal & Written Directions 15 xtra set of books at home
7 Repeat/ Simplify Directions 16 Audio books
8 Check freq. for under. 17 Medical
9 Breakdown large tasks 18 Other
Monitor List:

       
 
   
   

First Name |LastName  |Reason

ODD

Below 75 list
Last

CONFIDENTIAL EDUCATIONAL RECORDS GMC035
~ ~~ Case 5:20-cv-00042-TES Document 1-2 Filed 02/03/20 Page3Sof3

 

 

SY19-20 12th Grade 504/Monitor List

504 Students with Accommodations
First Name |Last Name Disability T 1 |2 {3 J4 [5 {6 J7 {8 |9 |10}11]12/13)14)15/16/17/18
x x} x] x Time to . before ntations

 

1 Small Group Testing 10 Initiate/redirect to task

2 Extended Time Assmnt 11 Word Proc. for long assigmts

3 Read Aloud Testing 12 Extended Time Assignmt

4 Frequent Breaks STD Test 13 Extended time for lengthy assignmt
5 Preferential Seating 14 Provide notes

6 Verbal & Written Directions 15 xtra set of books at home

7 Repeat/ Simplify Directions 16 Audio books

8 Check freq. for under. 17 Medical

39 Breakdown large tasks 18 Other

Monitor List:

  
  
     

 

First Name |Last Name Reason

   

        

     

  

Harri n  |JADHD, ODD, coming back? Smart student

  

CONFIDENTIAL EDUCATIONAL RECORDS
